Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 20, 21, 23- 25 and 27 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CASALINS CUNADO (US 2020/0392051). No distinction is seen between the composition and method disclosed by CASALINS CUNADO, and that recited in claims 1-6, 8, 20, 21, 23- 25 and 27. CASALINS CUNADO discloses a concentrated aqueous suspension of microfibrillated cellulose comprising salts for plant nutrition. (See the Abstract and Paragraph [0001].) CASALINS CUNADO discloses in Paragraphs [0047], [0048], [0049], [0060], [0061], [0062] and [0063] that the aqueous suspension may have a combined weight percentage of potassium nitrate, potassium phosphate, magnesium sulfate and potassium sulfate of up to 40%. Accordingly CASALINS CUNADO anticipates claims 1-6, 8, 20, 21, 23- 25 and 27. In any event, it would be obvious to provide a medium having a high ionic strength in the composition of CASALINS CUNADO, since CASALINS CUNADO discloses in Paragraphs [0037] through [0041] that the stock should be .
Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over CASALINS CUNADO. CASALINS CUNADO is relied upon as discussed hereinbefore. Regarding claim 7, it would be further obvious to provide undissolved mineral in the suspension of CASALINS CUNADO, since CASALINS CUNADO discloses in Paragraph [0023] that the concentration of calcium ions and sulfate ions should be in excess of the concentration corresponding to the solubility of calcium sulfate in water. Regarding claim 22, it would be obvious to use microfibrillated cellulose which has been pre-processed using high shear conditions in the . 
Claims 9-11, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over CASALINS CUNADO as applied to claim 1 and 24 above, and further in view of KNOCHENMUS et al (US 2014/0011675). It would be further obvious from KNOCHENMUS et al to include an agriculturally active compound such as glyphosate, 2, 4-D, dicamba or glufosinate in the composition of CASALINS CUNADO. One of ordinary skill in the art would be motivated to do so, since KNOCHENMUS et al establish such compounds as conventional pesticides in Paragraph [0084] in an agricultural composition utilizing mineral compounds.
Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over CASALINS CUNADO in view of KNOCHENMUS et al as applied to claim 11 above, even further in view of Bullis et al (US 2014/0342905). It would be even further obvious from Bullis al to provide the composition of CASALINS CUNADO in any of the various forms as recited in claims 12-18, since Bullis et al establish such forms as “customary formulations” for treating plants in Paragraph [0078].
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
WO 2014/203121 A1 is made of record for disclosing a method for treating a plant with a solution comprising a nanofibrillated polysaccharide.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WAYNE A LANGEL/Primary Examiner, Art Unit 1736